Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11450077. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is strictly broader than 11450077. It is well settled that "anticipation is the epitome of obviousness," in re McDaniel, 293 F3d. 1379,1385 (Fed. Cir. 2002}{quoting Connell v. Sears Roebuck & Co,, 722 F.2d 1542, 1.548 (Fed. Cir. 1.983}}; In re Fracalossi, 681 F.2d 792, 794 (CCPA 1982).
17/888207
11450077
1. A computer-implemented method for optimizing a reference three-dimensional (3D) model, comprising: processing an initial 3D model to produce a set of images for environmental conditions specifying at least one of camera position or light position; rendering the reference 3D model to produce a set of reference images for the environmental conditions; computing image space losses based on the set of images and the set of reference images; and updating parameters of the initial 3D model according to the image space losses to produce a reduced resolution 3D model having a lower geometric resolution compared with a geometric resolution of the reference 3D model.
1. A computer-implemented method for optimizing a reference three-dimensional (3D) model, comprising: processing an initial 3D model to produce a set of images for environmental conditions specifying at least one of camera position or light position; rendering the reference 3D model to produce a set of reference images for the environmental conditions; computing image space losses based on [[a]]the set of images and the set of reference images; and updating parameters of the initial 3D model according to the image space losses to produce a reduced resolution 3D model having a lower resolution compared with a resolution of the reference 3D model,

wherein the parameters comprise a displacement map.


Allowable Subject Matter
Claims 4-5, 7, 14, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 56, 8-10, 17, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li U.S. Patent/PG Publication 20190087985 in view of Debevec U.S. Patent/PG Publication 20090226049.
Regarding claim 1:
 A computer-implemented method for optimizing (Li [0028] thus allowing efficient use of parameter optimization techniques, such as gradient descent and others.).
 processing an initial 3D model to produce a set of images for environmental conditions specifying at least one of camera position or light position (Li [0048] As shown, a model 151 is rendered 152 to generate an estimation image 153. The model 151 includes object and/or scene geometry and may include lighting information.).
 (Li [0048] an observed image 155)
 computing image space losses based on a set of images and the set of reference images (Li [0048] FIG. 1D illustrates a process 150 for calculating a difference 156 between a rendered estimation image 153 and an observed image 155 […] The difference 156 provides a quantitative measure of how closely estimation image 153 matches (or mismatches) the observed image 155. In one embodiment, a partial derivative is calculated of the difference 156 with respect to a given parameter in the model 151.).
 and updating parameters of the initial 3D model according to the image space losses to produce a reduced resolution 3D model having a lower resolution compared with a resolution of the reference 3D model (Li [0048] The partial derivative can be used to determine whether the model parameter should be increased or decreased to reduce the difference 156. Because the rendering pipeline is differentiable, each model parameter may be independently optimized in a given optimization iteration to reduce the difference 156.).  
Li does not teach  rendering a reference 3D model. In a related field of endeavor, Debevec teaches:
rendering the reference 3D model to produce a set of reference images (Debevec [0098] FIG. 8 depicts a collection 800 of rendering results and validation photographs: (a,c) show offline renderings of two subjects under frontal point-source illumination, showing our technique's ability to replicate the appearance shown in the reference photographs in (b,d); (e,g) depicts offline renderings of a male subject in novel lighting and viewpoint conditions and corresponding validation photographs (f,h); (i) depicts real-time rendering using hybrid normal maps of a male subject with dark skin rendered from a novel viewpoint and validation photograph (0); and (k) depicts an offline rendering of a female subject in a dynamic pose wearing makeup and a validation photograph (1).)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have a rendering as taught by Debevec. The rationale for doing so would have been that it is a simple substitution of a rendering for the photographed face, where both are a high-quality 2D source, where the system of Li would perform the same if a rendering was substituted. Therefore it would have been obvious to combine Debevec with Li to obtain the invention.
Regarding claim 2:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li further teaches  wherein the parameters comprise vertex locations (Li [0037] An inverse graphics system may be required to optimize thousands or millions of parameters (e.g., vertex positions for geometric objects and meshes, camera position and attributes, lighting details, and so forth).) 
and surface normal vectors (Li [0134] The vertex shading stage 620 processes vertex data by performing a set of operations (i.e., a vertex shader or a program) once for each of the vertices. Vertices may be, e.g., specified as a 4-coordinate vector (i.e., <x, y, z, w>) associated with one or more vertex attributes (e.g., color, texture coordinates, surface normal, etc.).).  
Regarding claim 3:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li further teaches  wherein a rendering pipeline that processes the initial 3D model to produce the set of images is a differentiable renderer (Li [0043] In one embodiment, the rendering pipeline 140 comprises a differentiable rendering pipeline configured to generate both rendered pixel values from the parameters for a 3D scene 132 and gradients of the rendered pixel values with respect to the parameters for a 3D scene 132.) and the image space losses are propagated backwards through the rendering pipeline to update the parameters (Li [0043] Image comparison engine 138 compares a reference or observed image comprising 2D image data 136 with the rendered image 148 to generate error data 139. The error data 139 provides a quantitative measure (e.g., the differences value) of differences between the 2D image data 136 and the rendered image data 148. A parameter adjustment engine 134 is configured optimize and update the parameters for a 3D scene 132 based on parameter gradients from the parameter gradient computation unit 144 and the error data 139.).  
Regarding claim 6:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li further teaches  wherein the parameters comprise materials (Li [0060] Exemplary scene parameters may include vertices, light color, light position, material glossiness, and the like.).  
Regarding claim 8:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li further teaches  wherein the parameters comprise spatially varying material parameters that approximate geometric details of the reduced resolution 3D model (Li [0060] [0060] FIG. 2C illustrates a technique for style transfer, in accordance with one embodiment. In various embodiments, matching scene parameters is the optimization goal rather than optimizing pixel values against a target image. Exemplary scene parameters may include vertices, light color, light position, material glossiness, and the like. In style transfer, a reference image 242 and a style image 244 are combined 240 to generate a stylized image 246 having salient features of the reference image (e.g., geometry), while rendered according to the style image. In one example, initial parameters may correspond to parameter values for geometric primitives in a three-dimensional space (e.g., from reference image 242) and image data may comprise the style image 244. Optimization may proceed according to the techniques described herein, and in particular according to method 110 and/or method 260.)
Regarding claim 9:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li further teaches  wherein the reduced 3D model comprises a first geometric representation and the reference  (Li [0036] In one embodiment, the steps 115, 117, and 119 are repeated until an iteration count is encountered, or the difference (e.g., the differences value) is reduced according to a specified requirement. The specified requirement may be, for example, a fixed threshold for the differences value, a fixed slope for the differences value, or any other technically feasible criteria for indicating a halt to iterating.) since they are within a threshold, but not identical.
Regarding claim 10:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li further teaches  wherein the initial 3D model comprises a sphere (Li Fig. 2b cube)
The limitation represents a design choice. The present invention generates a model to be modified, the model could be of any of a nearly infinite number of shapes. Figure 2B shows it as a basic shape, a cube. The claim does not require the shape to be used for all initial models regardless of the reference model. As such, these features are mere design choices and it would be obvious to one of ordinary skill in the art to use these values.
Regarding claim 17:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li further teaches  wherein at least one of the steps of processing, rendering, computing, and updating are performed for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle (Li [0037] In one embodiment, the machine learning framework is implemented to include one or more deep neural networks. )(Li [0061] [0061] In one embodiment, this optimization may be similar to other neural network style transfer techniques. For example, a scene may be rendered with a resulting image presented to a first convolutional neural network (CNN) configured for image recognition.)(Li [0075] The PPU 300 may be configured to accelerate numerous deep learning systems and applications including autonomous vehicle platforms, deep learning, high-accuracy speech, image, and text recognition systems, intelligent video analytics, molecular simulations, drug discovery, disease diagnosis, weather forecasting, big data analytics, astronomy, molecular dynamics simulation, financial modeling, robotics, factory automation, real-time language translation, online search optimizations, and personalized user recommendations, and the like.).  
Regarding claim 19:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 22:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim(s) 11-13, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li U.S. Patent/PG Publication 20190087985 in view of Debevec U.S. Patent/PG Publication 20090226049 and MacPherson U.S. Patent/PG Publication 20030046617.
Regarding claim 11:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li in view of Debevec does not teach reduced primitives. In a related field of endeavor, MacPherson teaches:
wherein the lower geometric resolution comprises a lower number of geometric primitives (MacPherson Fig. 1-2, [0013] An embodiment of the present invention is a method of determining an error metric used in generating simplified versions of models represented as meshes. In particular, an embodiment comprises an improvement in the error metric component of existing mesh generation processes. Embodiments of the present invention use an error metric to efficiently determine which vertices are lesser important vertices to the shape of a mesh for purposes of mesh simplification. As used herein, a metric is a process for determining vertices of a mesh, that, when removed from a mesh, cause a reduced amount of damage visually to the shape of the model in comparison with removal of other vertices. The edges affected by these vertices are iteratively removed one at a time from the mesh to produce a series of models from the original, greater complexity mesh to a lesser complexity mesh. A mesh simplification system ranks all of the possible mesh simplification steps with the error metric and then performs them in order of least damaging to most damaging. Since the iterative edge contraction process generates a series of models, a user may adjust the resolution of any generated mesh. The meshes may be stored for future use at any point in the iterative edge contraction process, thereby making available models with different levels of detail. In one embodiment, the meshes are view dependent adaptive meshes and the mesh simplification system comprises a view dependent adaptive mesh simplification system.) where a reduction in vertices is a reduction in primitives.
Therefore, it would have been obvious before the effective filing date of the claimed invention to reduce primitives as taught by MacPherson. The motivation for doing so would have been to reduce computational cost related to complexity (MacPherson [0004]). Therefore it would have been obvious to combine MacPherson with Li in view of Debevec to obtain the invention.
Regarding claim 12:
 The computer-implemented method of claim 11, has all of its limitations taught by Li in view of Debevec. Li in view of Debevec does not teach reduced vertices. In a related field of endeavor, MacPherson teaches:  
wherein the lower geometric resolution further comprises a lower number of vertices (MacPherson [0013] An embodiment of the present invention is a method of determining an error metric used in generating simplified versions of models represented as meshes. In particular, an embodiment comprises an improvement in the error metric component of existing mesh generation processes. Embodiments of the present invention use an error metric to efficiently determine which vertices are lesser important vertices to the shape of a mesh for purposes of mesh simplification. As used herein, a metric is a process for determining vertices of a mesh, that, when removed from a mesh, cause a reduced amount of damage visually to the shape of the model in comparison with removal of other vertices. The edges affected by these vertices are iteratively removed one at a time from the mesh to produce a series of models from the original, greater complexity mesh to a lesser complexity mesh. A mesh simplification system ranks all of the possible mesh simplification steps with the error metric and then performs them in order of least damaging to most damaging. Since the iterative edge contraction process generates a series of models, a user may adjust the resolution of any generated mesh. The meshes may be stored for future use at any point in the iterative edge contraction process, thereby making available models with different levels of detail. In one embodiment, the meshes are view dependent adaptive meshes and the mesh simplification system comprises a view dependent adaptive mesh simplification system.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to reduce vertices as taught by MacPherson. The motivation for doing so would have been to reduce computational cost related to complexity (MacPherson [0004]). Therefore it would have been obvious to combine MacPherson with Li in view of Debevec to obtain the invention.
Regarding claim 13:
 The claim is a/an parallel version of claim 12. As such it is rejected under the same teachings.

Regarding claim 20:
The claim is a/an parallel version of claim 11 or 13. As such it is rejected under the same teachings.
Regarding claim 21:
The claim is a/an parallel version of claim 12. As such it is rejected under the same teachings.
Claim(s) 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li U.S. Patent/PG Publication 20190087985 in view of Debevec U.S. Patent/PG Publication 20090226049 and Sheffield U.S. Patent/PG Publication 10235797.
Regarding claim 15:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li further teaches  wherein at least one of the steps of processing, rendering, computing, and updating are performed within a  (Li [0125] Further, the system 565 may be coupled to a network (e.g., a telecommunications network, local area network (LAN), wireless network, wide area network (WAN) such as the Internet, peer-to-peer network, cable network, or the like) through a network interface 535 for communication purposes.)(Li [0128] For example, the system 565 may take the form of a desktop computer, a laptop computer, a tablet computer, servers).  
Li in view of Debevec does not teach  cloud computing. In a related field of endeavor, Sheffield teaches:
wherein at least one of the steps of processing, rendering, computing, and updating are performed within a cloud computing environment (Sheffield C6 L65-C7 L7 The control unit 202 may be any type of computing device configured to capture 3D images from an object. In some embodiments, the control unit 202 may be executed by one or more virtual machines implemented in a hosted computing environment. The hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking, and/or storage devices. A hosted computing environment may also be referred to as a cloud-computing environment.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use cloud computing as taught by Sheffield. The rationale for doing so would have been that it is a simple substitution of which computer performs the processing, where Li teaches a variety of computers and servers already. Therefore it would have been obvious to combine Sheffield with Li and Debevec to obtain the invention.
Regarding claim 18:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li further teaches  wherein at least one of the steps of processing, rendering, computing, and updating is performed on a  (Li [0030] For example, the method 110 may be executed by a GPU (graphics processing unit), a CPU (central processing unit), or any other technically feasible processor.).  
Li in view of Debevec does not teach  virtual machines. In a related field of endeavor, Sheffield teaches:
wherein at least one of the steps of processing, rendering, computing, and updating is performed on a virtual machine (Sheffield C6 L65-C7 L7 The control unit 202 may be any type of computing device configured to capture 3D images from an object. In some embodiments, the control unit 202 may be executed by one or more virtual machines implemented in a hosted computing environment. The hosted computing environment may include one or more rapidly provisioned and released computing resources, which computing resources may include computing, networking, and/or storage devices. A hosted computing environment may also be referred to as a cloud-computing environment.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a  virtual machine as taught by Sheffield. The rationale for doing so would have been that it is a simple substitution of which computer performs the processing, where Li teaches a variety of computers and servers already. Therefore it would have been obvious to combine Sheffield with Li and Debevec to obtain the invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li U.S. Patent/PG Publication 20190087985 in view of Debevec U.S. Patent/PG Publication 20090226049 and Carlin U.S. Patent/PG Publication 20020093538.
Regarding claim 16:
 The computer-implemented method of claim 1, has all of its limitations taught by Li in view of Debevec. Li further teaches  wherein at least one of the steps of processing, rendering, computing, and updating are performed on a server or in a data center to generate the set of images and  (Li [0125] Further, the system 565 may be coupled to a network (e.g., a telecommunications network, local area network (LAN), wireless network, wide area network (WAN) such as the Internet, peer-to-peer network, cable network, or the like) through a network interface 535 for communication purposes.)(Li [0128] For example, the system 565 may take the form of a desktop computer, a laptop computer, a tablet computer, servers).  
Li in view of Debevec does not teach  streaming to a user device. In a related field of endeavor, Carlin teaches:
the reduced resolution 3D model is streamed to a user device (Carlin[0105] In the method a server computer provides across a digital communications network to a client computer (i) a catalog of small, low-resolution, 3D graphics models of objects and (ii) a model least one scene in which the objects may exist.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to stream to a user device as taught by Carlin. The motivation for doing so would have been to have the intensive processing performed by more powerful devices. Therefore it would have been obvious to combine Carlin with Li and Debevec to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616